01-15-00668-CR
                                     CHRIS DANIEL
§                                HARRIS COUNTY DISTRICT CLERK



                                                                                FILED IN
July 30, 2015                                                            1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
HONORABLE DENISE BRADLEY                                                 8/4/2015 3:52:45 PM
262ND DISTRICT COURT                                                     CHRISTOPHER A. PRINE
HARRIS COUNTY                                                                    Clerk



Defendant’s Name: ROBERT LEE TINSLEY IV

Cause No: 1453002

Court:   262nd DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 7-30-15
Sentence Imposed Date: 7-30-15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



     :rely,


X Arriaga (       J
Criminal PostJTnal Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    MATTIE KIMBLE (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                      1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                                                                                                   K7£
                                                          Cause No.

                                                          THE STATE OF TEXAS
                                                                  V.
                         Kobfig'K'n AS!                            A/KJAJ                                                                  a
                                          District Court / County Criminal Court at Law No.

                                                            Harris County, Texas


                                                             NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On          "7                    j-ioi'Z
                                    (date), the defendant in the above numbered and styled cause gives
NOTICE OF APPEAL of his conviction.

The undersigned attorney (check appropriate box):
           MOVES to withdraw.
      P"" ADVISES the court that he will CONTINUE to represent the                                      in   appeal.

             1                            /5"                lÿ
Date                                                                         Ai                    ture)


Defendant (Printed name)
                                          ///?3                              Attorney
                                                                                           c ir\(rT5llGMA
                                                                                      (Printed          name)


                                                                             State Bar Number

                                                                             Address                                          fU>±GLb                                                                   ORDER


           On              JfliL 30 2B1&the Court conducted a hearing and FINDS that defendant / appellant
           QÿIS NOT indigent at this time.
                IS indigent for the    purpose of
                         employing counsel
                         paying for a clerk’s and court reporter’s record.
                         employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
     a'ÿounsel’s motion to withdraw is GRANTED / DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
           Defendant’s / appellant’s motion is GRANTED and
                                                                          (attorney’s name & bar card number)
                     is APPOINTED to represent defendant / appellant on appeal.
                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
           SET at $
           To CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:
                          7- 30-15'                                      JUDGE PRESIDING,
                                                                           ~Lÿ15ISTRICT COURT /
                                                                         COUNTY CRIMINAL COURT AT LAW NO.
                                                                         HARRIS COUNTY, TEXAS




hnp://hcdco-imranet/Criminal/Criminal Courts/SOPs and Forms Librarv/Criminal Forms/Notice of Appeal (2 pages-without Affirmation).docPage 2 of 2
                                                                  1/09/08
                                                                   nc,30o~i 0ÿ3                                              ft-
                                                   Cause No.

THE STATE         OF   TEXAS                                                     IN THE   ML     DISTRICT COURT

v.                                                                               COUNTY CRIMINAL COURT AT LAW NO.

                                       Defendant                                 HARRIS COUNTY, TEXAS

           TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
I, judge o£*he trial court, certify this criminal case:
     PT       is not a plea-bargain case, and the defendant has the right of appeal, [or]
     I I      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     I I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
     CH       is a plea-bargain case, and the defendant has NO right of appeal, [or]
     FPL
                                                                                                       i- 30-1r
              the defendant has waived the right of appeal.



Judge                                                                     Date Signed
                                                                                              * 30 20a
 I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
 this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
 Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
 appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
 petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
 wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
 communication, of any change in the address at which I am currently living or any change in my current prison
 unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
"change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



                                                                          Defendant's           tsel

Mailing Address:
Telephone number:
                                               PILED                      State Bar of Texas ID number:
                                                                          Mailing Address:             2-Sr2-      /          £OJ                   APPEAL CARD

Court
                                                              £
a2-
                     The State of Texas

         (?ftbee(- T''ÿskÿv
Date Notice
Of Appeal:

Presentation:
                                            _
                                         Vol.          Pg..

Judgment:                                Vol.          Pg-.

Judge Presiding          Of    AiÿP        fo£&dl'~(Lk
Court Reporter_                                 fcivvv bieÿ
Court Reporter_
Court Reporter_

Attorney
on Trial_                                fe&C,'QdJÿX
Attorney
on Appeal
                 T
          Appointed                       Hired.
Offense

Jury Trial:
         i-                    Yes                No   _
Punishment
Assessed     _

Amount of
Appeal Bond

 Appellant
 Confined:                         Yes           No

 Date Submitted
 To Appeal Section.                J_hÿ£                      z1
 Deputy Clerk                                             r\K
                                                              T
                                                                  I
 Notice of Appeal Card Rev. 9/84
                                                         W